PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/558,239
Filing Date: 2 Sep 2019
Appellant(s): Struzik, Ryan, C.



__________________
Brian M. Dingman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 Oct 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 Jun 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argued:
Appellant argues in pages 2-5 of the brief that “Boyden does not teach matching the front and rear cavities as closely as possible to balance the front and rear sound pressure levels (SPLs) so as to reduce sound spillage as claimed in claim 1.”
Examiner’s response:
	Examiner respectfully disagree. Boyden teaches in Fig. 2 of a chamber 30 is a double-tuned design (Double-tuned bandpass designs are often referred to a sixth-order or dual-reflex designs) where both the front 32 and rear 34 cavities are vented. The chamber 30 is a simple dipole housing (e.g., with a single outlet opening in each of the front and rear cavities). The simple dipole housing has a transducer 38 that radiates sound both from its front and the rear at the same time. The dipole front and rear radiators are always out of phase. Out of phase simply means that two waves or signals whose phase relationship with each other is such that when one is at its positive peak, the other wave is at its negative peak. The two cavities 32 and 34 of the chamber 30 read on the claimed “matching the front and rear cavities as closely as possible to balance the front and rear sound pressure levels (SPLs) so as to reduce sound spillage” as claimed in claim 1. It is because the chamber 30 is divided into two cavities 32 and 34 with are matched as closely as possible to balance the front and rear sound pressure levels (SPLs) so as to 
Therefore, the specific structure and function is address by Boyden as shown in Fig. 2 and Col. 4, Lines 24-35. The argument is not considered to be persuasive.
Appellant argues:
	Furthermore, appellant asserts in pages 5-6 of the brief that “one of ordinary skill in the art would not be motivated to modify Boyden to producing fundamental frequencies that are within one octave of each other as claimed in claim 1.”
Examiner’s response:
	Examiner respectfully disagree. Although the reference is silent about producing fundamental frequencies that are within one octave of each other. It is well known that speaker since an octave is a frequency band where the highest frequency is twice the lowest frequency, with each band having a different impact on the total sound. Therefore, one of ordinary skill in the art would have been motivated to modify Boyden to produce fundamental frequencies that are within one octave of each other which allows splitting the audible spectrum into smaller segments and identifying different noise levels across individual fundamental frequencies more easy. The argument is not considered to be persuasive.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANGELICA M MCKINNEY/Examiner, Art Unit 2653  
                                                                                                                                                                                                      Conferees:
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653  

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652                                                                                                                                                                                                                                                                                                                                                                                                              



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.